Management’s Discussion and Analysis of Results of Operations and Financial Condition for the Three Months Ended March 31, 2015 This Management’s Discussion and Analysis (“MD&A”) should be read in conjunction with Silver Wheaton Corp.’s (“Silver Wheaton” or the “Company”) unaudited condensed interim consolidated financial statements for the three months ended March 31, 2015 and related notes thereto which have been prepared in accordance with IAS 34, Interim Financial Reporting (“IAS 34”). In addition, the following should be read in conjunction with the 2014 audited consolidated financial statements, the related MD&A and the 2014 Annual Information Form as well as other information relating to Silver Wheaton on file with the Canadian securities regulatory authorities and on SEDAR at www.sedar.com. This MD&A contains “forward looking” statements that are subject to risk factors set out in the cautionary note contained on page 32 of this MD&A as well as throughout this document. All figures are presented in United States dollars unless otherwise noted. This MD&A has been prepared as of May 7, 2015. Highlights Operations • Record attributable silver equivalent production for the three months ended March 31, 2015 of 10.4 million ounces (6.3 million ounces of silver and 55,100 ounces of gold) representing an increase of 15% over the comparable period of 2014. • Attributable silver equivalent sales volume for the three months ended March 31, 2015 of 7.7 million ounces (5.7 million ounces of silver and 28,400 ounces of gold) representing a decrease of 5% compared to the comparable period of 2014. • As at March 31, 2015, approximately 6.5 million payable silver equivalent ounces attributable to the Company have been produced at the various mines and will be recognized in future sales as they are delivered to the Company under the terms of their contracts. This represents an increase of 1.6 million payable silver equivalent ounces during the three month period ended March 31, 2015. Payable ounces produced but not yet delivered to Silver Wheaton are expected to average approximately 2 to 3 months of annualized production but may vary from quarter to quarter due to a number of factors including mine ramp-up, delays in shipments, etc.1 • Average realized sale price per silver equivalent ounce sold for the three months ended March 31, 2015 of $16.90 ($16.95 per ounce of silver and $1,214 per ounce of gold), compared with $20.38 for the comparable period in 2014, representing a decrease of 17%. • Revenue for the three months ended March 31, 2015 of $130.5 million compared with $165.4 million for the comparable period in 2014, representing a decrease of 21%. • Net earnings for the three months ended March 31, 2015 of $49.4 million ($0.13 per share) compared with $79.8 million ($0.22 per share) for the comparable period in 2014, representing a decrease of 38%. • Operating cash flows for the three months ended March 31, 2015 of $89.1 million ($0.24 per share2) compared with $114.8 million ($0.32 per share2) for the comparable period in 2014, representing a decrease of 22%. • On May 7, 2015, the Board of Directors declared a dividend in the amount of $0.05 per common share as per the Company’s stated dividend policy whereby the quarterly dividend will be equal to 20% of the average of the operating cash flow of the previous four quarters. This dividend is payable to shareholders of record on May 20, 2015 and is expected to be distributed on or about June 2, 2015. The Company has implemented a dividend reinvestment plan (“DRIP”) whereby shareholders can elect to have dividends reinvested directly into additional Silver Wheaton common shares at a discount of 3% of the Average Market Price, as defined in the DRIP. 1
